Title: To John Adams from John Taylor, 24 December 1813
From: Taylor, John
To: Adams, John



Sir
Virginia—Hazelwood—Port Royal—Decr.  24. 1813

Orator, and the printed Sheets you speak of in your letter of the 12th. instant, were, as you conjecture, written by me. Orator, published in the newspapers several years past, received the form of a book for the benefit of an indigent family; and the whole edition, or near it, has been sold. The paper binding and printing were all bad, and the price high. The same people have lately contracted to print for one bookseller, 3000 copies of a new edition, at a less price, and to be better executed;  and to receive also the benefit of a hasty revision, attended with some few additions. As soon as this new edition comes out, I shall be careful to do myself the honour of sending you a copy.
The printed sheets were forwarded to you by my consent, and contain nearly the whole work. The preface accounts for its appearance. Conscious of an ardency of temper, some what unfavourable to the discernment of truth, I intended to have postponed its publication for the sake of a revision at a more advanced age; but several indications both in the body politick and in my own constitution, deprived the work of this advantage. If such an ardour has led me into a single disrespectful expression, towards you Sir, it has violated a long, avowed and continuing impression upon my mind. Your works were selected, as in my judgment contending the most ably of any I had ever seen, for some doctrines I intended to controvert; and also as furnishing sundry concurrrences of opinion as to others, for which I proposed to  maintain. The acknowledgment of their weight in this second view, evinces no disposition to question it in the first, except for the end of serving the cause of truth by a comparison of ideas. But I am not surprised at learning that I have occasionally mistaken your meaning; it was an unavoidable consequence of the variety in human perception, and of an inferiour stock of erudition to that to be comprehended.
Voluminous controversies would give as little pleasure to one turned of three score, as to a father of the revolution in his seventy ninth year; nor is there in this case any occasion for them; because the explanation you propose to favour me with, shall be candidly considered by myself, and, with your permission, published in the newspapers; or appear as an appendix to the book, should it reach to a second edition.
Could my poor enquiries draw any comments from you it would be a great benefit to the publick, and a great honour to Sir (with the highest esteem and respect) / Your most obedient Servant

John Taylor